 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDHancock Electronics'Corp.,PetitionerandInternational Broth-erhood of Electrical Workers, Local892, AFL-CIO 1andInter-national Association of Machinists,Local Lodge1327,AFL-CIO.Case No. 20-RM-195.August 3,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before L. D. Mathews, Jr.,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer, organized in 1953 as a retail establishment sell-ing sound systems and equipment, has since April 1955 been engagedin the distribution and sale of closed-circuit television. In addition,in November 1955, the Employer commenced the manufacture andassembly of closed-circuit television equipment.The record showsthat as an incident of this latter change in its operations, the EmployersecuredGovernment contracts for the manufacture of electronicsequipment for use in national defense.The goods supplied and serv-icesperformed under these contracts from April 1, 1955, to April 1,1956, totalled $23,785.41.The record further shows that in March1956, the Employer entered into a contract to furnish goods and serv-ices directly related to national defense, totalling $118,195.60.Atthe hearing on March 30, 1956, the Employer testified that it hadcommenced work on this contract and that the work would be com-pleted by the June 30, 1956, contract completion date.The Employerfurther testified that it had signed a national defense contract totalling$6,000 and is negotiating other such contracts totalling in excess of$320,000.Under the circumstances we find that the Employer is en-gaged in commerce within the meaning of the Act and that it willeffectuate the policies of the Act to assert jurisdiction in thisproceeding .22.The labor organizations herein involved claim to represent cer-tain employees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Employer, IBEW, and IAM agree that the appropriateunit should include the production workers and production techniciansemployed at the Employer's Redwood City, California, establishment.1 The designationof the IBEWappears as amended atthe hearing.aMaytag Aircraft Corporation,110 NLRB 594;see alsoGeneral Seat&BackMfg. Co.,93 NLRB 1511.8 The International Association of Machinists was permitted to intervene on the basisof its claim to represent employees in the unit alleged as appropriate in the petition.116 NLRB No. 57. HANCOCK ELECTRONICS CORP.443However, the IBEW and IAM contend that the development tech-nicians shouldalsobe included in the unit. In addition the IAM wouldinclude the draftsman detailer B in the unit. The Employer objects tothe inclusion in the unit of the two latter classifications.The record shows that the development technicians work in theseparately supervised electronics engineering department directlyassisting engineers, admittedly professional employees, in testing andmaking modifications in development and design of electronics equip-ment. In addition, they independently do simple electronics design-ing.The development technicians are more highly skilled than theproduction workers and production technician and perform no pro-duction work.Unlike production employees they are salaried.Al-though not required to have college training, these employees musthave a thorough knowledge of basic electronics and be able to readschematics with proficiency.As the record indicates that the natureof the work performed by these employees requires a high degree oftechnical competence, we find that these employees are technical em-ployees within the meaning usually accorded that term by the Board'The salaried draftsman detailer B works in the separate electronicsengineering department under the supervision of the chief engineer,a professional employee.Under the direction of the chief engineer,he makes detailed drawings of electronics apparatus.He is requiredto have a high school education, to have a thorough knowledge ofmechanical drawing, and to have prior experience in drafting. Inthese circumstances, we find that the draftsman detailer B is a tech-nical employee.'As the Employer objects to the inclusion in the unit of the devel-opment technicians and the draftsman detailer B, andas it is well-established Board policy that technical employees may not be joinedwith production and maintenance employees when any party objectsto their inclusion, we shall exclude the development technicians andthe draftsman detailer B from the instant production union 6We find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act:All production workers and production technicians employed bythe Employer at its Redwood City, California, establishment,' butexcluding development technicians, the draftsman detailer B, clerical4 Le RolDivision,Westinghouse Airbrake Co.,113 NLRB 271, 273;The FirestoneTire & Rubber Company,112 NLRB 571, 572.6International Minerals&Chemical Corporation,104 NLRB 1069,1070 ;GeneralFoodsCorporation,Northland Dairy Division,115 NLRB 263;Bell Aircraft Corporation,98NLRB 1277.6Gerber Plastics Company,108 NLRB 403,405, at footnote 3.7The record shows that the Employer does not employ or contemplate employingmaintenance employees. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, guards, professional employees, and supervisors as definedin the Act.5.Contrary to the Employer and IBEW, the IAM contends thatthe petition is premature because the Employer's operations are inthe process of expansion.The record shows that there are at present 7 employees in 2 classi-fications in the production department which is comprised entirelyof employees who constitute the unit found appropriate herein.Therecord testimony indicates that dependent upon the number and typeof contracts secured, the Employer expects an increase of from 50to 100 percent in the number of employees to be employed in theproduction department in the next 6 months.However, no newemployee classifications are contemplated and it appears that thepresent work force is sufficient to handle the volume of business neces-sary to meet the Board's jurisdictional standards.As it is clear fromthe record that the present work force is representative and the extentof expansion is purely speculative, we find no merit in the contentionof the IAM.We shall therefore direct an immediate election.[Text of Direction of Election omitted from publication.]CHAIRMAN LEEDOM and MEMBER MURDOCK took no part in the con-sideration of the above Decision and Direction of Election.Shaw-Randall Company,Inc. andNew England Joint Board,affiliated with Retail,Wholesale & Department Store Union,AFL-CIO,Petitioner.Case No. 1-RC-4470. August 3, 1956SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a Decision and Direction of Election 1 issued by theBoard on May 1, 1956, an election by secret ballot was conducted onMay 23, 1956, under the direction and supervision of the Regional Di-rector for the First Region, among certain employees of the Employer.The tally of ballots issued after the election showed that of the ap-proximately 34 eligible voters, 28 cast valid ballots, of which 14 werefor the Petitioner, 14 were against the Petitioner, and 3 werechallenged.As the challenged ballots were sufficient in number to affect the re-sults of the election, the Regional Director conducted an investigationand, on June 18, 1956, duly served upon the parties his report on chal-Not reportedin printed volumes of Board Decisions and Orders.116 NLRB No. 61.